Citation Nr: 0005444	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-15 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1969 
to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO), issued in July 
1997.  The veteran's notice of disagreement was received in 
June 1998, a statement of the case was issued in August 1998, 
and a substantive appeal was received in October 1998.  The 
veteran testified at a personal hearing at the RO in October 
1998.


FINDINGS OF FACT

1.  The veteran's service-connected hearing loss is 
manifested by level I hearing loss bilaterally.

2.  There is no medical evidence of a nexus between any 
current low back disorder and the veteran's period of active 
service

3.  There is no medical evidence of a nexus between the 
veteran's hypertension and his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including § 4.85 and Code 6100 (1999).

2.  The veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  HIGHER EVALUATION FOR HEARING LOSS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After noting that the claims file 
includes a VA examination and treatment records, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's higher rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  Evaluations of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  In order to evaluate the degree 
of disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85.

The veteran was granted service connection for bilateral 
hearing loss in a June 1997 decision, with an initial 
evaluation of 0 percent.  The veteran submitted report of a 
private audiological examination dated in October 1998.  
Results of this examination are difficult to read, however 
some hearing loss is evident from the report.  Speech 
discrimination was 100 percent in both ears.

A VA audiology examination was performed in December 1998.  
There was an average pure tone threshold of 26 on the right 
and 26 on the left, with speech discrimination scores of 96 
percent bilaterally.  When these figures are inserted into 
38 C.F.R. § 4.85, Table VI, the left ear and right ear are 
each assigned a level I hearing loss.  Level I hearing loss 
in both ears translates into a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.85, Table VII.  As there are no 
other audiological examination results conflicting with those 
obtained on December 1998, the Board must conclude that the 
veteran was appropriately assigned a noncompensable 
evaluation for his bilateral hearing loss.

B.  SERVICE CONNECTION

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Low back disorder

The veteran stated in his October 1998 hearing that he fell 
while racing to the launch pad during service.  His back hurt 
at the time but he did not seek medical attention.  According 
to the veteran's testimony, the back improved but 
occasionally he feels as if something in his back slips out 
of place.  He has not received any post-service treatment for 
his back complaints, and has not been diagnosed with any back 
disorder.

Service medical records contain no indication of back 
complaints or injuries.  At his separation examination in 
December 1970, the veteran's spine was noted to be normal.  
The veteran noted no history of back trouble on his report of 
medical history.

There are no clinical treatment records for back complaints.  
At a VA examination in November 1998, the veteran's back was 
evaluated.  The veteran had subjective complaints of 
occasional kinks in his back occurring once every twelve to 
eighteen months.  Diagnosis was intermittent lumbosacral 
spine strain, currently quiescent, with low frequency of 
exacerbations not documented in medical record but by oral 
history only.

It is not clear whether the November 1998 examination 
resulted in a medical diagnosis of current disability or not 
in light of the language uses which may be interpreted as 
meaning that the referenced lumbosacral spine strain was 
based solely on history.  At any rate, assuming for the sake 
of argument that there is a medical diagnosis of current 
disability, the claim is still lacking any medical evidence 
of a nexus between any current disorder and the veteran's 
service.  Statements of the veteran himself that his current 
occasional back pain was caused by his fall in service are 
not sufficient to establish a linkage to the period of 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Rather medical evidence of a nexus 
between any current back disorder and the period of service 
is required.  The Board concludes that the veteran's claim 
for service connection for a low disorder is not well 
grounded.

Hypertension

The veteran stated at his October 1998 hearing that he was 
first told he had an elevated blood pressure reading at his 
separation examination.  According to the veteran, he was 
told to rest and the blood pressure was retaken but remained 
elevated.  However, the elevated readings were dismissed due 
to the fact that the veteran had recently engaged in drinking 
of alcoholic beverages.  The veteran further stated that in 
1972 he was treated at a VA facility in Phoenix, Arizona for 
a separate injury and at that time his blood pressure was 
taken, but the veteran has not stated whether the blood 
pressure was elevated at that reading.  In the early 1980's, 
the veteran began receiving treatment from a private 
physician and he was diagnosed with hypertension.  He has 
been treated for the disease since that time.

Service medical records do not contain any diagnosis of 
hypertension.  At his separation examination in December 
1970, the veteran's blood pressure was 116/92 sitting and 
132/88 recumbent.  A notation in the service medical records 
at the time of the veteran's physical examination states, 
"heavy drinking x 3 days with elevated diastolic".  No 
diagnosis was made.

The RO requested records from the VA Medical Center (VAMC) in 
Phoenix, Arizona for treatment of the veteran in 1972.  
Search was made but no records were located.

The claims file contains private medical records from the 
Quello Clinic of Burnsville Medical Center.  The earliest 
indication of elevated blood pressure was in December 1980, 
when the veteran's blood pressure was 158/102 and he was 
started on medication.  Thereafter he continued treatment 
with the Quello Clinic for hypertension.

The veteran also sought treatment for elevated blood pressure 
in October 1982 at the Minneapolis, Minnesota VA Medical 
Center (VAMC).  At that time he stated he had first been told 
of his high blood pressure at separation from service.  He 
further admitted he had not sought any follow-up until 
approximately 1979 or 1980 when he was again informed of his 
high blood pressure.  He had been placed on medication but 
had not had routine follow-up.  The claims file contains 
records showing continued treatment for hypertension at the 
Minneapolis VAMC until at least October 1994.  At his VA 
examination in November 1998, the veteran was diagnosed with 
essential hypertension.

Although the veteran clearly satisfies the current disability 
prong of a well-grounded claim, he has failed to establish a 
nexus between his current hypertension and his period of 
active service.  The elevated diastolic reading at the 
veteran's separation examination is a single instance of an 
elevated reading and apparently the examiner did not, in his 
or her medical judgment, feel that a diagnosis of 
hypertension was warranted.  There is otherwise no medical 
evidence of hypertension until December 1980, nearly a decade 
after separation from service, when the veteran was placed on 
medication for high blood pressure.  Therefore, the necessary 
link to service cannot otherwise be established through the 
presumptive provisions 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 as there is no evidence of hypertension 
within one year after separation from service.  There is also 
no medical opinion suggesting a nexus to service.  

The Board acknowledges the veteran's statements and sworn 
testimony.  However, the statements of the veteran himself 
that he has had high blood pressure since service are 
insufficient to establish a nexus between the current 
disability and the period of service.  See Espiritu, at 494-
95.  As the record shows a nearly ten-year gap between the 
first evidence of hypertension and the period of service, and 
there is no medical opinion linking the current hypertension 
to the period of service, the claim is not well grounded.

The Board is not aware of the existence of any evidence which 
might serve to well ground the veteran's service connection 
claims.  The Board hereby stresses to the veteran and to his 
representative that a medical diagnosis of current disability 
and medical evidence of a nexus or link to service is 
necessary to well ground a service connection claim.  38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet.App. 69 (1995). 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

